Title: From George Washington to Elizabeth Watkins, 11 July 1778
From: Washington, George
To: Watkins, Elizabeth


          
            [Paramus, N.J.] Saturday July 11th 1778.
          
          Genl Washington presents his respectful compliments to Miss Watkins, and offers his
            grateful thanks for her curious present of a laurel wreath, which he shall wear, with
            great pleasure in remembrance of the fair giver.
          The Genl was not honord with the receipt of Miss Watkinss favor till yesterday
            afternoon which will apologize for his delay in the acknowledgmt.
        